DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. application No. 16/377,155, filed on 04/06/2019, now US patent No. 10,725,507; which is a continuation of U.S. application 15/964,973, filed on 04/27/2018, now US patent No. 10,254,805; and which is a continuation of U.S. application No. 15/637,940, filed on 06/29/2017, now US patent No. 9,964,999; which is a continuation of U.S. application 15/263,222, filed on 09/12/2016, now US patent No. 9,974,206; and which is a continuation of U.S. application No. 15/173,377, filed on 06/03/2016, now US patent No. 9,665,772;  which is a continuation of US application 14/297,574, filed on 06/05/2014, now US patent No. 9,395,772.

Information Disclosure Statement
The IDS filed on 07/28/2020; 01/06/2021; and 06/24/2021 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 07/28/2020 is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. [US 7,679,908] in view of Pucciarello [US 4,404,522].
Regarding claim 1, Yeh et al., disclose an electronic device (10, figures 1-3), comprising:
a tubular enclosure (20 & 30, figures 1-33) having a generally oval shape is symmetrically disposed about a longitudinal axis (a vertical axis, figures 1-3) and includes a first aperture (a center opening that exposes a protruding portion on the top of the enclosure, figures 1-3) that allows passage of an acoustic output and a second aperture (a bottom opening of the enclosure, figures 1-3) that allows access to: (i) a control input and (ii) a hand carrying support; and 
components separate from the tubular enclosure include:
a first printed circuit board (PCB 51, figures 1-2) having a rectangular shape defined by a first dimension (a length dimension of the PCB, figures 1-2) that is perpendicular to a second dimension (a width dimension of the PCB, figures 1-2), and 
an air moving component capable of providing the acoustic output by moving air in a manner that is aligned with the first dimension and towards the first aperture.
	Yeh et al., disclose the claimed invention except for components separate from the tubular enclosure include:

a second printed circuit board (PCB) that is centered at and perpendicular to the longitudinal axis.
Pucciarello discloses a cylindrical enclosure (500, figures 1-13) having a generally oval shape and a longitudinal axis (a central axis of the cylindrical enclosure from a left opening 503 to a right opening 133, figures 12B) and comprising a printed circuit boards assembly therein (figure 12B), wherein the printed circuit board assembly include:
a first printed circuit board (a PCB 102, figures 12B) having a rectangular shape defined by a first dimension (a length of the PCB 102, figure 5 and 12B) that is perpendicular to a second dimension (a width dimension of the PCB 102, figures 5 and 12B), wherein the first PCB is offset from the longitudinal axis such that the first dimension is parallel to the longitudinal axis and the second dimension is perpendicular to the longitudinal axis (the PCB 102, figures 5 and 12B)
a second printed circuit board (a PCB 121, figures 5 and 12B) that is centered at and perpendicular to the longitudinal axis.
It would have been to one of ordinary skill in the art at the time the invention was made to use the printed circuit board assembly of Pucciarello within the enclosure of Yeh et al., for the purpose of providing a different configuration of the printed circuit board assembly within the tubular enclosure such as an additional printed circuit board is arranged to perpendicular to the longitudinal axis of the enclosure.
Regarding claim 2, Yeh et al., in view of Pucciarello, disclose wherein the tubular enclosure further includes a first opening (a top opening of the enclosure, figures 1-3) and a second opening (a bottom opening of the enclosure, figures 1-3), opposite the first opening, and each having a generally oval shape.
Regarding claim 3, Yeh et al., disclose the claimed invention except for wherein the second PCB is located in proximity to the second opening.
	Pucciarello discloses wherein the second PCB (121, figures 5 and 12B) is located in proximity to the second opening (133, figure 12B).
	It would have been to one of ordinary skill in the art at the time the invention was made to set the second PCB at the second opening of the electronic device of Yeh et al., as suggested by Pucciarello, for the purpose of enabling replacement of the components within the enclosure.
Regarding claim 4, Yeh et al., disclose the claimed invention except for a third printed circuit board (PCB) that is offset from the longitudinal axis, perpendicular to the first and second PCBs and coupled to and capable of receiving a signal from the control input.
	Pucciarello discloses a third printed circuit board (a PCB 101, figures 5 and 12B) that is offset from the longitudinal axis, parallel to the first PCB (102, figures 5 and 12B) and perpendicular to the second PCB (121, figures 5 and 12B) and coupled to and capable of receiving a signal from the control input.
	It would have been to one of ordinary skill in the art at the time the invention was made to rearrange the third printed circuit which is perpendicular to the first printed board of Pucciarello, within the enclosure of Yeh et al., for the purpose of providing heat dissipation following the longitudinal axis within the enclosure, since it has been held that In re Japikse, 86 USPQ 70.
Regarding claim 5, Yeh et al., in view of Pucciarello, as modified, disclose wherein the signal is capable of controlling the acoustic output of the air moving component (20, figure 2).
Regarding claim 6, Yeh et al., in view of Pucciarello, disclose a base support unit (11, figures 1-3) separably coupled to the tubular enclosure at the second opening.
Regarding claim 7, Yeh et al., in view of Pucciarello, disclose wherein the base support unit is capable of supporting the tubular enclosure on a horizontal surface and in a vertical orientation (figures 1-3).
Regarding claim 8, Yeh et al., in view of Pucciarello, disclose wherein the base support unit is centered at perpendicular to the longitudinal axis (11, figures 1-3).
Regarding claim 9, Yeh et al., in view of Pucciarello, disclose wherein the base support unit includes a power receptacle capable of receiving external power (323/513, figures 1-3).
Regarding claim 10, Yeh et al., disclose a multi-part desktop electronic device (figures 1-3), comprising:
a first part (30 & 32, figures 1-3) symmetrically disposed about a longitudinal axis (a vertical axis, figures 1-3) and having a generally oval shape, wherein the first part comprises a first aperture (a center opening that exposes a protruding portion on the top of the enclosure, figures 1-3) that allows passage of an acoustic output, and a second aperture (a bottom opening of the first part 30 & 32 having a circular flange 325, figures 
a second part (11, figures 1-3) separably joined to the first part and having the generally oval shape (figures 1-3), wherein the second part is centered at and perpendicular to the longitudinal axis such that the second part is capable of supporting the first part in a vertical orientation on a horizontal surface (figures 1-3); and
components, carried by the second part and separate from the first part, comprising: 
a printed circuit board (PCB 51, figures 1-2) that is connecting to the longitudinal axis and coupled to receive a signal from the control input, and
an air moving component capable of providing the acoustic output by moving air towards the first aperture in a manner prescribed by the signal.
	Yeh et al., disclose the claimed invention except for the printed circuit board that is offset and parallel to the longitudinal axis.
Pucciarello discloses a cylindrical enclosure (500, figures 1-13) having a generally oval shape and a longitudinal axis (a central axis of the cylindrical enclosure from a left opening 503 to a right opening 133, figures 12B) and comprising at least one printed circuit board(s) (a PCB 102, figures 5 and 12B), wherein the at least one printed circuit board is mounted at an offset and parallel to the longitudinal axis (102, figures 5 and 12B).
It would have been to one of ordinary skill in the art at the time the invention was made to set the printed circuit board being offset and parallel to the longitudinal axis of the enclosure of Yeh et al., as suggested by Pucciarello, providing a clear heat dissipation path along the longitudinal axis in the enclosure.
Regarding claim 12, Yeh et al., in view of Pucciarello, disclose wherein the first part further includes a first opening (a center opening that exposes a protruding portion on the top of the enclosure, figures 1-3) having the generally oval shape and a second opening (a bottom opening of the first part 30 & 32 having a circular flange 325, figures 1-3), opposite the first opening.
Regarding claim 13, Yeh et al., in view of Pucciarello, disclose wherein the first and second parts are separably joined at the second opening (figures 1-3).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al., in view of Pucciarello, as applied to claim 10 above, and further in view of Beveridge [US 4.270,023].
Regarding claims 14-15, Yeh et al., in view of Pucciarello, disclose the claimed invention except for wherein the acoustic output provided by the moving air corresponds to an audible sound.
	Beveridge discloses a cylindrical speaker (10, figures 1-4) comprising at least one outlet opening (62, figures 3-4), wherein the acoustic output provided by the moving air corresponds to an audible sound (abstract), and wherein the cylindrical speaker provides signal modulating characteristics of the audible sound.
	It would have been to one of ordinary skill in the art at the time the invention was made to add the acoustic outlet design of Beveridge, on the outlet opening of the tubular enclosure of Yeh et al., in view of Pucciarello, for the purpose of providing audio output to the tubular enclosure device such as a tubular speaker.
 
Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The claim 16 discloses the combination features of “a tubular housing that is symmetric about and centered at a longitudinal axis, the tubular housing includes (i) a first wall having a first opening with a lip that provides a hand carrying support and (ii) a second wall having a second opening capable of passing audible sound.”  These features, in conjunction with other features, as claimed in the claim 16, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 17-20 depend on the allowed claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 11 discloses the combination features of “wherein the second part carries a power supply circuit that is centered at and perpendicular to the longitudinal axis and that is capable of receiving power from an external power supply.”  These features, in conjunction with other features, as claimed in the claim 10, were neither found to be disclosed, nor suggested by the prior art of records.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG S. BUI/Acting Patent Examiner, 2841/2800